NUMBER 13-19-00625-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                        IN RE ESTHER AKINDAYOMI, ET AL.


                          On Petition for Writ of Mandamus.


                                             ORDER

   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                          Order Per Curiam

       Relators Esther Akindayomi et al. 1 filed a petition for writ of mandamus and

emergency motion to enforce automatic stay in the above cause on December 6, 2019.




       1  Relators include Esther Akindayomi, Deyanira Arango, GuadalupeArmstrong, Michael B. Bass,
Maria De Mora Betancourt, Sanjuanita Cadena, Maura Cardenas, Elisa Castro, Diana Cavazos, Raquel
Cerda, Silvia Conlan, Silvia Cook, Irma Cruz, Manuel Enriquez, Alejandra Vasquez Espinoza, Irma Flores,
Joanne Flores, Maria Del Carmen Gonzalez, Maria Guajardo, Alex Guillen, Cesar Guzman, Maria
Guadalupe Guzman, Esthela Hernandez, Lyzbeth Leon, Lyzbeth Leon, Mario Martinez, Mario Martinez,
Andrameda Mendoza, Ana Moniet, Raul Montalvo Jr., Raul Montalvo Jr., Graciela Perez, Graciela Perez,
Ramon Perez, Alejandra Reyes, Claudio Rodriguez, Gloria Rodriguez, Maria Rodriguez, Valdemar
Rodriguez, Ramona Ruiz, Jose Luis Ruvalcaba, Lorena Ruvalcaba, Micheal Saldana, Mario Salinas,
Lorenzo Silvestre-Zavala, Sosa, Irene Suarez, Sylvina Villarreal, Hector Yado, and Jose Zubieta.
Relators contend that the trial court abused its discretion by conducting proceedings in

violation of the automatic stay provided by Texas Civil Practice and Remedies Code §

51.014(b). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b). Relators ask that we stay

all proceedings pending in the 464th District Court that were “improperly transferred to

the originating trial court” by the MDL pretrial court in cause number MDL-15-0360-G

pending resolution of this original proceeding or related appeals.

       The Court, having examined and fully considered the request for emergency relief,

is of the opinion that the motion should be granted as stated here. We GRANT relators’

request for emergency relief and order the trial court proceedings as described above to

be STAYED pending further order of this Court, or until the case is finally decided. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Rio Grande Regional Hospital,

Inc., HCA Health Services of Texas, Inc., and Resource Corporation of America &

Recovery of Texas, LLC, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
10th day of December, 2019.




                                                2